UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07870 Pioneer Real Estate Shares (Exact name of registrant as specified in charter) 60 State Street Boston, MA 02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Real Estate Shares By (Signature and Title) /s/ John F. Cogan, Jr. John F. Cogan, Jr., President Date August 20, 2014 Pioneer Real Estate Shares ACADIA REALTY TRUST Ticker: AKR Security ID: 004239109 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Kenneth F. Bernstein For For Management 1b Elect Director Douglas Crocker II For For Management 1c Elect Director Lorrence T. Kellar For For Management 1d Elect Director Wendy Luscombe For For Management 1e Elect Director William T. Spitz For For Management 1f Elect Director Lee S. Wielansky For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ALEXANDER & BALDWIN, INC. Ticker: ALEX Security ID: 014491104 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: FEB 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Allen Doane For For Management 1.2 Elect Director David C. Hulihee For For Management 1.3 Elect Director Stanley M. Kuriyama For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Maria C. Freire For For Management 1.5 Elect Director Steven R. Hash For For Management 1.6 Elect Director Richard H. Klein For For Management 1.7 Elect Director James H. Richardson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AMERICAN ASSETS TRUST, INC. Ticker: AAT Security ID: 024013104 Meeting Date: JUN 17, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ernest S. Rady For For Management 1.2 Elect Director John W. Chamberlain For For Management 1.3 Elect Director Larry E. Finger For For Management 1.4 Elect Director Duane A. Nelles For For Management 1.5 Elect Director Thomas S. Olinger For For Management 1.6 Elect Director Robert S. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN CAMPUS COMMUNITIES, INC. Ticker: ACC Security ID: 024835100 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Bayless Jr. For For Management 1b Elect Director R.D. Burck For For Management 1c Elect Director G. Steven Dawson For For Management 1d Elect Director Cydney C. Donnell For For Management 1e Elect Director Dennis G. Lopez For For Management 1f Elect Director Edward Lowenthal For For Management 1g Elect Director Oliver Luck For For Management 1h Elect Director C. Patrick Oles, Jr. For For Management 1i Elect Director Winston W. Walker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN HOMES 4 RENT Ticker: AMH Security ID: 02665T306 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B. Wayne Hughes For For Management 1.2 Elect Director David P. Singelyn For For Management 1.3 Elect Director John 'Jack' Corrigan For For Management 1.4 Elect Director Dann V. Angeloff For For Management 1.5 Elect Director Matthew J. Hart For For Management 1.6 Elect Director James H. Kropp For For Management 1.7 Elect Director Lynn Swann For For Management 1.8 Elect Director Kenneth M. Woolley For For Management 2 Ratify Auditors For For Management ARMADA HOFFLER PROPERTIES, INC. Ticker: AHH Security ID: 04208T108 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: APR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George F. Allen For For Management 1.2 Elect Director James A. Carroll For For Management 1.3 Elect Director James C. Cherry For For Management 1.4 Elect Director Louis S. Haddad For For Management 1.5 Elect Director Daniel A. Hoffler For For Management 1.6 Elect Director A. Russell Kirk For For Management 1.7 Elect Director Joseph W. Prueher For For Management 1.8 Elect Director John W. Snow For For Management 2 Ratify Auditors For For Management AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Require Independent Board Chairman Against Against Shareholder BIOMED REALTY TRUST, INC. Ticker: BMR Security ID: 09063H107 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan D. Gold For For Management 1.2 Elect Director Daniel M. Bradbury For For Management 1.3 Elect Director William R. Brody For For Management 1.4 Elect Director Gary A. Kreitzer For For Management 1.5 Elect Director Theodore D. Roth For For Management 1.6 Elect Director Janice L. Sears For For Management 1.7 Elect Director M. Faye Wilson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Einiger For For Management 1.2 Elect Director Jacob A. Frenkel For For Management 1.3 Elect Director Joel I. Klein For For Management 1.4 Elect Director Douglas T. Linde For For Management 1.5 Elect Director Matthew J. Lustig For For Management 1.6 Elect Director Alan J. Patricof For For Management 1.7 Elect Director Ivan G. Seidenberg For For Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For For Management 1.10 Elect Director David A. Twardock For For Management 1.11 Elect Director Mortimer B. Zuckerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Pro-rata Vesting of Equity Awards Against Against Shareholder BRE PROPERTIES, INC. Ticker: BRE Security ID: 05564E106 Meeting Date: MAR 28, 2014 Meeting Type: Special Record Date: JAN 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CAMDEN PROPERTY TRUST Ticker: CPT Security ID: 133131102 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard J. Campo For For Management 1.2 Elect Director Scott S. Ingraham For For Management 1.3 Elect Director Lewis A. Levey For For Management 1.4 Elect Director William B. McGuire, Jr. For For Management 1.5 Elect Director William F. Paulsen For For Management 1.6 Elect Director D. Keith Oden For For Management 1.7 Elect Director F. Gardner Parker For For Management 1.8 Elect Director Frances Aldrich For For Management Sevilla-Sacasa 1.9 Elect Director Steven A. Webster For For Management 1.10 Elect Director Kelvin R. Westbrook For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CUBESMART Ticker: CUBE Security ID: 229663109 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William M. For For Management Diefenderfer, III 1.2 Elect Director Piero Bussani For For Management 1.3 Elect Director Christopher P. Marr For For Management 1.4 Elect Director Marianne M. Keler For For Management 1.5 Elect Director Deborah R. Salzberg For For Management 1.6 Elect Director John F. Remondi For For Management 1.7 Elect Director Jeffrey F. Rogatz For For Management 1.8 Elect Director John W. Fain For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DDR CORP. Ticker: DDR Security ID: 23317H102 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrance R. Ahern For For Management 1.2 Elect Director James C. Boland For For Management 1.3 Elect Director Thomas Finne For For Management 1.4 Elect Director Robert H. Gidel For For Management 1.5 Elect Director Daniel B. Hurwitz For For Management 1.6 Elect Director Volker Kraft For For Management 1.7 Elect Director Rebecca L. Maccardini For For Management 1.8 Elect Director Victor B. MacFarlane For For Management 1.9 Elect Director Craig Macnab For For Management 1.10 Elect Director Scott D. Roulston For For Management 1.11 Elect Director Barry A. Sholem For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DOUGLAS EMMETT, INC. Ticker: DEI Security ID: 25960P109 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dan A. Emmett For For Management 1.2 Elect Director Jordan L. Kaplan For For Management 1.3 Elect Director Kenneth M. Panzer For For Management 1.4 Elect Director Christopher H. Anderson For For Management 1.5 Elect Director Leslie E. Bider For For Management 1.6 Elect Director David T. Feinberg For For Management 1.7 Elect Director Thomas E. O'Hern For For Management 1.8 Elect Director William E. Simon, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DUPONT FABROS TECHNOLOGY, INC. Ticker: DFT Security ID: 26613Q106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael A. Coke For For Management 1.2 Elect Director Lammot J. du Pont For For Management 1.3 Elect Director Thomas D. Eckert For For Management 1.4 Elect Director Hossein Fateh For For Management 1.5 Elect Director Jonathan G. Heiliger For For Management 1.6 Elect Director Frederic V. Malek For For Management 1.7 Elect Director John T. Roberts, Jr. For For Management 1.8 Elect Director John H. Toole For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EMPIRE STATE REALTY TRUST, INC. Ticker: ESRT Security ID: 292104106 Meeting Date: JUN 11, 2014 Meeting Type: Annual Record Date: APR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony E. Malkin For For Management 1.2 Elect Director William H. Berkman For For Management 1.3 Elect Director Alice M. Connell For For Management 1.4 Elect Director Thomas J. DeRosa For For Management 1.5 Elect Director Steven J. Gilbert For For Management 1.6 Elect Director S. Michael Giliberto For For Management 1.7 Elect Director Lawrence E. Golub For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management EPR PROPERTIES Ticker: EPR Security ID: 26884U109 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Brain For For Management 1.2 Elect Director Robert J. Druten For For Management 1.3 Elect Director Robin P. Sterneck For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: NOV 25, 2013 Meeting Type: Special Record Date: OCT 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Increase Authorized Common Stock For For Management EQUITY LIFESTYLE PROPERTIES, INC. Ticker: ELS Security ID: 29472R108 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip Calian For For Management 1.2 Elect Director David Contis For For Management 1.3 Elect Director Thomas Dobrowski For For Management 1.4 Elect Director Thomas Heneghan For For Management 1.5 Elect Director Marguerite Nader For For Management 1.6 Elect Director Sheli Rosenberg For For Management 1.7 Elect Director Howard Walker For For Management 1.8 Elect Director Gary Waterman For For Management 1.9 Elect Director William Young For For Management 1.10 Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Stock Award Plan Grants For For Management 5 Approve Omnibus Stock Plan For For Management 6 Report on Political Contributions and Against Abstain Shareholder Lobbying Communications EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alexander For For Management 1.2 Elect Director Charles L. Atwood For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Mary Kay Haben For For Management 1.5 Elect Director Bradley A. Keywell For For Management 1.6 Elect Director John E. Neal For For Management 1.7 Elect Director David J. Neithercut For For Management 1.8 Elect Director Mark S. Shapiro For For Management 1.9 Elect Director Gerald A. Spector For For Management 1.10 Elect Director B. Joseph White For For Management 1.11 Elect Director Samuel Zell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: JUN 10, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Brady For For Management 1.2 Elect Director Keith R. Guericke For For Management 1.3 Elect Director Irving F. Lyons, III For For Management 1.4 Elect Director George M. Marcus For For Management 1.5 Elect Director Gary P. Martin For For Management 1.6 Elect Director Issie N. Rabinovitch For For Management 1.7 Elect Director Thomas E. Randlett For For Management 1.8 Elect Director Thomas E. Robinson For For Management 1.9 Elect Director Michael J. Schall For For Management 1.10 Elect Director Byron A. Scordelis For For Management 1.11 Elect Director Janice L. Sears For For Management 1.12 Elect Director Thomas P. Sullivan For For Management 1.13 Elect Director Claude J. Zinngrabe, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXTRA SPACE STORAGE INC. Ticker: EXR Security ID: 30225T102 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth M. Woolley For For Management 1.2 Elect Director Spencer F. Kirk For For Management 1.3 Elect Director Karl Haas For For Management 1.4 Elect Director Joseph D. Margolis For For Management 1.5 Elect Director Diane Olmstead For For Management 1.6 Elect Director Roger B. Porter For For Management 1.7 Elect Director K. Fred Skousen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FEDERAL REALTY INVESTMENT TRUST Ticker: FRT Security ID: 313747206 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jon E. Bortz For For Management 1.2 Elect Director David W. Faeder For For Management 1.3 Elect Director Kristin Gamble For For Management 1.4 Elect Director Gail P. Steinel For For Management 1.5 Elect Director Warren M. Thompson For For Management 1.6 Elect Director Joseph S. Vassalluzzo For For Management 1.7 Elect Director Donald C. Wood For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FIRST POTOMAC REALTY TRUST Ticker: FPO Security ID: 33610F109 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Arnold For For Management 1.2 Elect Director Richard B. Chess For For Management 1.3 Elect Director Douglas J. Donatelli For For Management 1.4 Elect Director J. Roderick Heller, III For For Management 1.5 Elect Director R. Michael McCullough For For Management 1.6 Elect Director Alan G. Merten For For Management 1.7 Elect Director Thomas E. Robinson For For Management 1.8 Elect Director Terry L. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation FOREST CITY ENTERPRISES, INC. Ticker: FCE.A Security ID: 345550107 Meeting Date: MAY 29, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Arthur F. Anton For For Management 1.2 Elect Director Scott S. Cowen For For Management 1.3 Elect Director Michael P. Esposito, Jr. For For Management 1.4 Elect Director Stan Ross For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Brian G. Cartwright For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director William C. Ballard, Jr. For For Management 1b Elect Director George L. Chapman For For Management 1c Elect Director Thomas J. DeRosa For For Management 1d Elect Director Jeffrey H. Donahue For For Management 1e Elect Director Peter J. Grua For For Management 1f Elect Director Fred S. Klipsch For For Management 1g Elect Director Timothy J. Naughton For For Management 1h Elect Director Sharon M. Oster For For Management 1i Elect Director Judith C. Pelham For For Management 1j Elect Director R. Scott Trumbull For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management HILTON WORLDWIDE HOLDINGS INC. Ticker: HLT Security ID: 43300A104 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher J. Nassetta For For Management 1.2 Elect Director Jonathan D. Gray For For Management 1.3 Elect Director Michael S. Chae For For Management 1.4 Elect Director Tyler S. Henritze For For Management 1.5 Elect Director Judith A. McHale For For Management 1.6 Elect Director John G. Schreiber For Withhold Management 1.7 Elect Director Elizabeth A. Smith For For Management 1.8 Elect Director Douglas M. Steenland For For Management 1.9 Elect Director William J. Stein For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Ann M. Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director Gordon H. Smith For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John B. Kilroy, Jr. For For Management 1.2 Elect Director Edward F. Brennan For For Management 1.3 Elect Director Scott S. Ingraham For For Management 1.4 Elect Director Dale F. Kinsella For For Management 1.5 Elect Director Peter B. Stoneberg For For Management 1.6 Elect Director Gary R. Stevenson For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested For For Management Election of Directors 5 Ratify Auditors For For Management 6 Adopt Proxy Access Right Against For Shareholder LIBERTY PROPERTY TRUST Ticker: LPT Security ID: 531172104 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. DeLoach, Jr. For For Management 1.3 Elect Director Katherine Elizabeth For For Management Dietze 1.4 Elect Director Daniel P. Garton For For Management 1.5 Elect Director William P. Hankowsky For For Management 1.6 Elect Director M. Leanne Lachman For For Management 1.7 Elect Director David L. Lingerfelt For For Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Amend Omnibus Stock Plan For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For For Management 1.5 Elect Director Richard B. Jennings For For Management 1.6 Elect Director Ted B. Lanier For For Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Craig Macnab For For Management 1.9 Elect Director Robert Martinez For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PIEDMONT OFFICE REALTY TRUST, INC. Ticker: PDM Security ID: 720190206 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Wayne Woody For For Management 1.2 Elect Director Michael R. Buchanan For For Management 1.3 Elect Director Wesley E. Cantrell For For Management 1.4 Elect Director William H. Keogler, Jr. For For Management 1.5 Elect Director Frank C. McDowell For For Management 1.6 Elect Director Donald A. Miller For For Management 1.7 Elect Director Raymond G. Milnes, Jr. For For Management 1.8 Elect Director Donald S. Moss For For Management 1.9 Elect Director Jeffrey L. Swope For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Christine N. Garvey For For Management 1d Elect Director Lydia H. Kennard For For Management 1e Elect Director J. Michael Losh For For Management 1f Elect Director Irving F. Lyons, III For For Management 1g Elect Director Jeffrey L. Skelton For For Management 1h Elect Director D. Michael Steuert For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For For Management 1.3 Elect Director Uri P. Harkham For For Management 1.4 Elect Director B. Wayne Hughes, Jr. For For Management 1.5 Elect Director Avedick B. Poladian For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Ronald P. Spogli For For Management 1.8 Elect Director Daniel C. Staton For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAMCO-GERSHENSON PROPERTIES TRUST Ticker: RPT Security ID: 751452202 Meeting Date: MAY 06, 2014 Meeting Type: Annual Record Date: FEB 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Dennis Gershenson For For Management 1.3 Elect Director Arthur Goldberg For For Management 1.4 Elect Director David J. Nettina For For Management 1.5 Elect Director Matthew L. Ostrower For For Management 1.6 Elect Director Joel M. Pashcow For For Management 1.7 Elect Director Mark K. Rosenfeld For For Management 1.8 Elect Director Michael A. Ward For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin E. Stein, Jr. For For Management 1.2 Elect Director Raymond L. Bank For For Management 1.3 Elect Director C. Ronald Blankenship For For Management 1.4 Elect Director A. R. Carpenter For For Management 1.5 Elect Director J. Dix Druce, Jr. For For Management 1.6 Elect Director Mary Lou Fiala For For Management 1.7 Elect Director Douglas S. Luke For For Management 1.8 Elect Director David P. O'Connor For For Management 1.9 Elect Director John C. Schweitzer For For Management 1.10 Elect Director Brian M. Smith For For Management 1.11 Elect Director Thomas G. Wattles For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RETAIL OPPORTUNITY INVESTMENTS CORP. Ticker: ROIC Security ID: 76131N101 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Baker For For Management 1.2 Elect Director Michael J. Indiveri For For Management 1.3 Elect Director Edward H. Meyer For For Management 1.4 Elect Director Lee S. Nebart For For Management 1.5 Elect Director Charles J. Persico For For Management 1.6 Elect Director Laura H. Pomerantz For For Management 1.7 Elect Director Stuart A. Tanz For For Management 1.8 Elect Director Eric S. Zorn For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RETAIL PROPERTIES OF AMERICA, INC. Ticker: RPAI Security ID: 76131V202 Meeting Date: OCT 08, 2013 Meeting Type: Annual Record Date: JUL 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth H. Beard For For Management 1.2 Elect Director Frank A. Catalano, Jr. For For Management 1.3 Elect Director Paul R. Gauvreau For For Management 1.4 Elect Director Gerald M. Gorski For For Management 1.5 Elect Director Steven P. Grimes For For Management 1.6 Elect Director Richard P. Imperiale For For Management 1.7 Elect Director Kenneth E. Masick For For Management 1.8 Elect Director Barbara A. Murphy For For Management 1.9 Elect Director Thomas J. Sargeant For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Non-Employee Director Omnibus For For Management Stock Plan 4 Ratify Auditors For For Management REXFORD INDUSTRIAL REALTY, INC. Ticker: REXR Security ID: 76169C100 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: APR 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Ziman For For Management 1.2 Elect Director Howard Schwimmer For For Management 1.3 Elect Director Michael S. Frankel For For Management 1.4 Elect Director Robert L. Antin For For Management 1.5 Elect Director Steven C. Good For For Management 1.6 Elect Director Joel S. Marcus For For Management 1.7 Elect Director Peter E. Schwab For For Management 2 Ratify Auditors For For Management RLJ LODGING TRUST Ticker: RLJ Security ID: 74965L101 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert L. Johnson For For Management 1.2 Elect Director Thomas J. Baltimore, Jr. For For Management 1.3 Elect Director Evan Bayh For For Management 1.4 Elect Director Nathaniel A. Davis For For Management 1.5 Elect Director Robert M. La Forgia For For Management 1.6 Elect Director Glenda G. McNeal For For Management 1.7 Elect Director Joseph Ryan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Melvyn E. Bergstein For For Management 1.2 Elect Director Larry C. Glasscock For For Management 1.3 Elect Director Karen N. Horn For Against Management 1.4 Elect Director Allan Hubbard For For Management 1.5 Elect Director Reuben S. Leibowitz For For Management 1.6 Elect Director Daniel C. Smith For For Management 1.7 Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert S. Taubman For For Management 1.2 Elect Director Lisa A. Payne For For Management 1.3 Elect Director William U. Parfet For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE MACERICH COMPANY Ticker: MAC Security ID: 554382101 Meeting Date: MAY 30, 2014 Meeting Type: Annual Record Date: MAR 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas D. Abbey For For Management 1b Elect Director Dana K. Anderson For For Management 1c Elect Director Arthur M. Coppola For For Management 1d Elect Director Edward C. Coppola For For Management 1e Elect Director Fred S. Hubbell For For Management 1f Elect Director Diana M. Laing For For Management 1g Elect Director Stanley A. Moore For For Management 1h Elect Director Mason G. Ross For For Management 1i Elect Director William P. Sexton For For Management 1j Elect Director Steven L. Soboroff For For Management 1k Elect Director Andrea M. Stephen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Eliminate Supermajority Vote For For Management Requirement VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Debra A. Cafaro For For Management 1b Elect Director Douglas Crocker, II For For Management 1c Elect Director Ronald G. Geary For For Management 1d Elect Director Jay M. Gellert For For Management 1e Elect Director Richard I. Gilchrist For For Management 1f Elect Director Matthew J. Lustig For For Management 1g Elect Director Douglas M. Pasquale For For Management 1h Elect Director Robert D. Reed For For Management 1i Elect Director Glenn J. Rufrano For For Management 1j Elect Director James D. Shelton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Lynne For Withhold Management 1.2 Elect Director David Mandelbaum For Withhold Management 1.3 Elect Director Daniel R. Tisch For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Require Independent Board Chairman Against For Shareholder 6 Declassify the Board of Directors Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder END NPX REPORT
